DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 06/29/2020 has been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step”, or an equivalent generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a driving section” in claim 1 line 5 (sufficient structure is recited in claim 5)
“a control section” in claim 1 line 11 (sufficient structure is recited in claim 1 line 15-21, i.e. the abnormality detecting section, the retraction operating section, and the calibration and restoration section)
“an abnormality detecting section”, “a retraction operating section” and “a calibration and restoration section” in claim 1 lines 15-21 (have been amended to separate the functional language from the generic placeholder to avoid invoking 112f in the below examiner amendment)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 08/26/2022 by Applicant’s Attorney, Ryan Smith.

The application has been amended as follows:
CLAIMS: 

1. A tray-type component supply device comprising: 
an exchanging table configured to lift and [[lowered]] lower between an upper position and a lower position with [[resting]] a tray on which a component is arranged, and deliver the tray in a delivery position; 
a [[conveyance section]] conveyor configured to receive the tray from the exchanging table in the delivery position and convey the tray to a predetermined supply position; 
a driving section configured to drive the exchanging table to lift and [[lowered]] lower; 
at least one of an upper detection sensor configured to detect the exchanging table in the upper position [[constituting a retraction position]] and a lower detection sensor configured to detect the exchanging table in the lower position [[constituting a retraction position]]; and 
a control section configured to obtain a detection signal from at least one of the upper detection sensor and the lower detection sensor and cause the driving section to bring the exchanging table into operation, wherein the control section further [[comprising]] comprises: 
an abnormality detecting section, wherein during operation of the tray-type component supply device, the abnormality detecting section is configured to detect an abnormal state in which a height position of the exchanging table becomes unidentified; 
a retraction operating section, wherein when the abnormality detecting section detects the abnormal state, the retraction operating section is configured to cause the exchanging table to move to one of the upper [[retraction]] position and the lower position at a low speed, being slower than a lifting and lowering speed in a normal state when the height position of the exchanging table is identified [[, when the abnormal state is detected]]; and 
a calibration and restoration section, wherein when the exchanging table reaches the upper position or the lower position at the low speed caused by the retraction operating section, the calibration and restoration section is configured to calibrate the exchanging table for the height position and restore the height position to [[a]] the normal state.

2. The tray-type component supply device according to claim 1, wherein the tray-type component supply device includes a tray supply mechanism which is comprised of: 
a tray holding section configured to hold the multiple trays in a stacked manner; 
an upper claw member configured to release [[the]] a lowermost tray from the trays stacked by the tray holding section[[,]] by lifting the exchanging table; and 
an upper claw sensor detecting a releasing operation of the upper claw member, the upper claw sensor also serving as the upper detection sensor.

3. The tray-type component supply device according to claim 1, wherein the tray-type component supply device includes the upper detection sensor and the lower detection sensor, and [[,]] when the abnormality detecting section detects the abnormal state during a lifting operation of the exchanging table or at the end of the lifting operation; 
the retraction operating section causes the exchanging table to lift to the upper position at the low speed, and 
the calibration and restoration section performs the calibration in the lower position after lowering the exchanging table to the lower position at the low speed.

4. The tray-type component supply device according to claim 1, wherein the tray-type component supply device includes the upper detection sensor and a reference detection sensor configured to detect the exchanging table staying in a reference position set between the upper position and the lower position, and [[,]] when the abnormality detecting section detects the abnormal state during a lifting operation of the exchanging table or at the end of the lifting operation, [[;]] 
the retraction operating section causes the exchanging table to lift to the upper position at the low speed, and 
the calibration and restoration section performs the calibration in the reference position after lowering the exchanging table to the reference position at the low speed.

5. The tray-type component supply device according to claim 1, 
wherein the driving section is a pulse motor operating on a pulse voltage, wherein the control section applies the pulse voltage of a predetermined number of pulses, corresponding to a separation distance between the upper position and the lower position, to the pulse motor to thereby cause the exchanging table to lift or [[lowered]] lower by the separation distance, and 
wherein the abnormality detecting section determines on the abnormal state when at least one of the upper detection sensor and the lower detection sensor does not detect the exchanging table even though the pulse voltage of the predetermined number of pulses is applied to the pulse motor.

6. The tray-type component supply device according to claim 1, wherein the tray-type component supply device includes an empty tray receiving mechanism which is comprised of: 
a lower claw member provided on the exchanging table and configured to receive from the [[conveyance section]] conveyor, hold, and release an empty tray, which is the tray resulting after the component is supplied therefrom; 
[[am]] an empty tray holding section configured to receive and hold the empty tray that the lower claw section releases [[,]] by lowering the exchanging table; and 
a lower claw sensor detecting a releasing operation of the lower claw member, the lower claw sensor also serving as the lower detection sensor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a tray-type component supply device. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
a tray type component supply device including an exchanging table that lifts and lowers a tray between an upper position, a lower position, and a delivery position for delivering the tray to a conveyor, at least one of an upper detection sensor and a lower detection sensor that detects the exchanging table at the upper position and the lower position respectively, and a control section that obtains a detection signal from the detection sensors and drives the exchanging table into operation that further comprises an abnormality detecting section that detects an abnormal state in which a height position of the exchanging table becomes unidentified, a retraction operating section that causes the exchanging table to move to one of the upper position and the lower position at a low speed when the abnormality detecting section detects the abnormal state, and a calibration and restoration section that calibrates the exchanging table from the height position and restores the height position to a normal state where the height position of the exchanging table is identified when the exchanging table reaches the upper position or the lower position at the low speed.
The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
US 6,647,616 discloses a similar tray type component supply device wherein a limit switch photo sensor (not shown) can be used to determine the receiving height of the tray carrier (3, Fig 2) such the tray carrier can stop after separating a tray from a stack of trays and receiving the separated tray (see Fig 2A-D). 
JP 2001-291993 discloses a tray type component supply device comprising a sensor 46 that detects if a vertical position of a pallet (R) is at an interference position for supplying the pallet to a feeder section (33) that conveys the pallet to a supply position.
US 6,036,425 that discloses a tray type component supply device wherein a height of the trays on a pallet supplied to a conveyance section is detected such that a mounting head (9) can successfully pick up components from the supplied trays.

Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729